Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after June 7, 2018, is being examined under the first inventor to file provisions of the AIA .

Claim 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/07/2018 The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 340 in Figure 3. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The claim 1-3, 5, 8-10, 12, 15-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2017/0364534 A1) in view of Pingali (US 2017/0004279 A1).

Regarding claim 1, Zhang teaches a computer system for unified data governance ([Zhang, Fig 3]), comprising:
one or more computer devices each having one or more processors and one or more tangible storage devices; and a program embodied on at least one of the one or more storage devices, the program having a plurality of program instructions for execution by the one or more processors ([Zhang, 0095-0096] “The embodiments of the devices, systems and methods described herein may be implemented in a combination of both hardware and software. These embodiments may be implemented on programmable computers, each computer including at least one processor, a data storage system (including volatile memory or non-volatile memory or other data storage elements or a combination thereof), and at least one communication interface … there may be a combination of communication interfaces implemented as hardware, software, and combination thereof”, since program code is applied to input data to perform function, generate output, there must be a embodied program), the program instructions comprising instructions for: 



[Zhang, Fig. 1; 0043] “Graph system 100 receives data from data sources 102 and/or user devices 108 via network 106. Graph system 100 can also be installed directly on user device 108 and access data stored on the user device 108. Graph system 100 stores, processes, and provides analysis on the data to fulfill commands from user devices 108 and a layer of packaged solutions 110 for different application areas”, Application servers are mere applications, thus applications used in data source 102 and external system 104 of Fig.1 encompasses the application servers), wherein the machine learning framework populates a context graph with to-be-governed data from the suite of enterprise application servers ([Zhang, 0045] shows that the machine learning may be used to detect connection patterns and build algorithm which will be used by analytic engine, which is required to figure out how to connect input data. Machine learning engine is involved in populating the context graph, by detecting patterns of the graph, and [Zhang, 0048] “For data sources 102 that are stored in external systems 104, graph system 100 does not duplicate data in order to restructure them as graphs”, explains that the machine learning framework populating data structure with to-be governed data from external sources. [Zhang, 0057] “a graph search query may require the computation of graph community detection and recommendation based on community information. Analytic engine 204 processes a higher-level user query to determine any associated underlying graph algorithms required for computing the results to respond to the query”, Context graph is a recommendation system, and Zhang has graph community detection and recommendation system to respond to the user input query). Zhang failed to teach trains a plurality of machine learning models based on user-defined parameters, and persists properties of the plurality of machine learning models back to the context graph. 
Pingali teaches trains a plurality of machine learning models ([Pingali, 0031] “A machine learning module 110 is shown, which includes a big data engine 108 coupled to an initial data module 101, a reinforcement learning module 102, and a corrective learning module 103”, teaches the plurality of machine learning models) based on user-defined parameters ([Pingali, 0036; Fig. 5] “The user input module 210 enables the big data engine 208 to create a context for the individual in terms of the individuals age, location, health plan, health grade and also will have the ability to take historical explanation of benefits to ascertain a health grade which is a combination of the health conditions that an individual may have as well as the different interactions the individual has with healthcare providers. The big data engine 208 analyzes large amounts of data collected, which generates large graphs requiring special processing techniques. The large graphs result in a healthcare expenditures module 226, which projects health care expenditures over an individual’s lifetime”, the Figure 5 shows the communication between big data engine and user input. After user reviews calculations and changes the input data, big data engine revises its calculation (i.e. training)), and persists properties of the plurality of machine learning models back to the context graph ([Pingali, 0036 and 0031] “Both the reinforcement learning module 102 and the corrective learning module 103 will update the high level knowledge graph that is created from the series of deep learning activities on the event data”, knowledge graph is used to store related entities, such as objects, events, and abstract concepts, which corresponds to the context graph, which groups the closely related entities).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in art, having both the teaching of Pingali and Zhang to implement the function of Pingali into the apparatus of Zhang to have wherein using the application server, context graph, user defined parameter, and persisting properties to the graph. The motivation to do so is to give more precisely controlled input data, and classify data in the storage more efficiently.

As per claims 8 and 15, they are method and program product claims having similar limitations to system claim 1 above. Therefore, they are rejected under the same rational as of claim 1 above.

Regarding the claim 2, Zhang in view of Pingali teaches the computer system of claim 1, wherein the context graph comprises any one or a combination of: a schematic context, a semantic context, a usage context, a business context, and a social/organizational context ([Pingali, Fig 3; 0047] “FIG. 3 is a schematic diagram 300 for an example usage profile. Specifically, FIG. 3 shows a representation of the event data or health care service usage by a single individual”, Pingali discloses the context graph with usage context).
The same motivation that was utilized for combining Zhang and Pingali as set forth in claim 1 is equally applicable to claim 2.
As per the claim 9 and 16, they are method and program product claim having similar limitation to system claim 2 above. Therefore, they are rejected under the same rational as of claim 2 above.

Regarding the claim 3, Zhang in view of Pingali teaches the computer system of claim 1, wherein the context graph comprises one or more contexts each having one or more entities and one or more relations between the entities ([Pingali, Fig 3; 0047] “FIG. 3 is a schematic diagram 300 for an example usage profile. Specifically, FIG. 3 shows a representation of the event data or health care service usage by a single individual”, Pingali discloses the usage context with entities including doctor’s visit, prescription drug, etc).
The same motivation that was utilized for combining Zhang and Pingali as set forth in claim 1 is equally applicable to claim 3.
As per claims 10 and 17, they are method and program product claims having similar limitations to system claim 3 above. Therefore, they are rejected under the same rational as of claim 3 above.

Regarding the claim 5, Zhang in view of Pingali teaches the computer system of claim 1, wherein the machine learning framework provides contextual governance intelligence via implementation of a declarative syntax to construct machine learning pipelines ([Zhang, 0050] Graph system 100 supports structured SQL queries, unstructured columnar queries and graph queries at the same time”, the graph system of Zhang includes machine learning framework, and SQL is an example of a declarative syntax).

As per claims 12 and 19, they are method and program product claims having similar limitations to system claim 5 above. Therefore, they are rejected under the same rational as of claim 5 above.

The claim 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2017/0364534 A1) in view of Pingali (US 2017/0004279 A1), and further in view of Sundaram (US 2017/0344592 A1).

Regarding the claim 4, Zhang in view of Pingali teaches the computer system of claim 1, wherein output from the one or more connector components comprises a set of program instructions that update the context graph with new entities and new relations ([Pingali, Fig.1; 0031] “Both the reinforcement learning module 102 and the corrective learning module 103 will update the high level knowledge graph that is created from the series of deep learning activities on the event data to give a more updated predictive model”, updating knowledge graph encompasses adding vertices and edges, which are new relations and new entities). Zhang in view of Pingali failed to teach a queuing mechanism. 
The same motivation that was utilized for combining Zhang and Pingali as set forth in claim 1 is equally applicable to claim 4.
Sundaram teaches a queuing mechanism for updating data/database in a data storage ([Sundaram, 0012] “In another embodiment, the database integration system comprises at least one update queue for holding routed transactions before sending routed transactions to the at least three computing systems”, the database transaction is a unit of work performed within the database, thus it contains new entities and relations). 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in art, having the teaching of Sundaram, Pingali and Zhang to implement the method of 
As per claims 11 and 18, they are method and program product claims having similar limitations to system claim 4 above. Therefore, they are rejected under the same rational as of claim 4 above.

The claim 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2017/0364534 A1) in view of Pingali (US 2017/0004279 A1), and further in view of Schmidt (US 20190213099 A1).
	
	Regarding the claim 6, Zhang in view of Pingali teaches the computer system of claim 1, and plurality of machine learning models ([Pingali, 0031] “A machine learning module 110 is shown, which includes a big data engine 108 coupled to an initial data module 101, a reinforcement learning module 102, and a corrective learning module 103”). Zhang in view of Pingali failed to teach wherein instructions to train the plurality of machine learning models further comprises: instructions to specify an optional pre-training phase, a required training phase, and an optional post-training phase. 
	The same motivation that was utilized for combining Zhang and Pingali as set forth in claim 1 is equally applicable to claim 6.
Schmidt teaches wherein instructions to train the machine learning model further comprises: instructions to specify an optional pre-training phase, a required training phase, and an optional post-training phase ([Schmidt, 0039 and the following pseudo code] The /* pre training phase: */ corresponds to the pre-training phase, which prepares data and runs only if use_word2vec is set (i.e. optional). The /*initial training phase: */ is the training phase. After the /* multiple options now. */ is the post-training phase with various options, which prepare and send the data to available machine, or just store it for next iteration).  
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in art, having the teaching of Schmidt, Pingali and Zhang to implement the method of 
As per claims 13 and 20, they are method and program product claims having similar limitations to system claim 6 above. Therefore, they are rejected under the same rational as of claim 6 above.

Regarding the claim 7, Zhang in view of Pingali teaches the computer system of claim 6. Zhang in view of Pingali failed to teach wherein the optional pre-training phase comprises preparing a dataset for training, and wherein the required training phase comprises specifying a machine-learning algorithm to execute over the dataset, and wherein the optional post-training phase comprises preparing the dataset for use in an application or for export.
The same motivation that was utilized for combining Zhang and Pingali as set forth in claim 1 is equally applicable to claim 6.
Schmidt teaches wherein the optional pre-training phase comprises preparing a dataset for training, and wherein the required training phase comprises specifying a machine-learning algorithm to execute over the dataset, and wherein the optional post-training phase comprises preparing the dataset for use in an application or for export ([Schmidt, 0039 and the following pseudo code] The /* pre training phase: */ corresponds to the pre-training phase, which prepares data and runs only if use_word2vec is set (i.e. optional). The /*initial training phase: */ is the training phase. After the /* multiple options now. */ is the post-training phase with various options, which prepare and send the data to available machine, or just store it for next iteration).
The same motivation that was utilized for combining Zhang, Pingali, and Schmidt as set forth in claim 6 is equally applicable to claim 7.
As per claims 14, they are method and program product claims having similar limitations to system claim 7 above. Therefore, they are rejected under the same rational as of claim 7 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN KWON whose telephone number is (571)272-2072. The examiner can normally be reached on 7:30 AM - 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUN KWON/
Examiner, Art Unit 2127
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127